              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:19-cv-00162-MR


VAN BRETT PIERRE WATKINS,       )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
FNU COPELAND, et al.,           )                       ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on initial review of the Complaint

[Doc. 1]. Plaintiff is proceeding in forma pauperis. [Doc. 6].

I.    BACKGROUND

      Pro se incarcerated Plaintiff filed this civil rights action pursuant to 42

U.S.C. § 1983, complaining about an excessive force incident that allegedly

occurred at the Alexander Correctional Institution on January 6, 2019. He

names as Defendants: Mr. Copeland, Mr. Link, Mr. Moss, and Mr. Walker,

sergeants at Alexander C.I.; Mr. Brown and Mr. Poteat, lieutenants at

Alexander C.I.; Mr. Howell, a correctional officer at Alexander C.I.; “three

unknown Defendants” who allegedly appear on video surveillance; and

“more unknown correctional staff and medical staff.” [Doc. 1 at 3].




        Case 5:19-cv-00162-MR Document 11 Filed 08/28/20 Page 1 of 4
      The Complaint is unsigned and contains no statement of the claim

beyond a reference to several grievance forms that are attached to the

Complaint and other grievances that, Plaintiff alleges, are in Alexander C.I.’s

files. [Doc. 1 at 3]. Plaintiff does not state any injury. As relief, Plaintiff

states: “I wish for the judge to find the Defendants guilty of excessive force

and come to a[ ] realistic monetary settlement after the judge reviews the

camera footage[ ].” [Doc. 1 at 4].

II.   STANDARD OF REVIEW

      Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “(i) frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who

is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see 28 U.S.C. §

1915A (requiring frivolity review for prisoners’ civil actions seeking redress

from governmental entities, officers, or employees).

      In its frivolity review, a court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520


                                         2

        Case 5:19-cv-00162-MR Document 11 Filed 08/28/20 Page 2 of 4
(1972).    However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his complaint which set

forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

       The Complaint is too vague and conclusory to proceed. Plaintiff does

not identify several of the Defendants with adequate specificity. Further, he

does not make any factual allegations whatsoever describing how any of the

Defendants allegedly violated his rights under the color of state law. See

generally Fed. R. Civ. P. 8(a)(2) (a short and plain statement of the claim is

required); Simpson v. Welch, 900 F.2d 33, 35 (4th Cir. 1990) (conclusory

allegations, unsupported by specific allegations of material fact are not

sufficient); Dickson v. Microsoft Corp., 309 F.3d 193, 201-02 (4th Cir. 2002)

(a pleader must allege facts, directly or indirectly, that support each element

of the claim). The Complaint is also unsigned. See Fed. R. Civ. P. 11(a)

(“Every pleading … must be signed by at least one attorney of record … or


                                        3

          Case 5:19-cv-00162-MR Document 11 Filed 08/28/20 Page 3 of 4
by a party personally if the party is unrepresented.”).        For all of these

reasons, the Complaint will be dismissed for failure to state a claim upon

which relief can be granted.

IV.    CONCLUSION

       In sum, Plaintiff has failed to state a claim against any Defendant. The

Court will allow Plaintiff thirty (30) days to amend his Complaint, if he so

chooses, to correct its deficiencies and properly state a claim upon which

relief can be granted. Should Plaintiff fail to timely amend his Complaint, this

action will be dismissed without prejudice and without further notice to

Plaintiff.

       IT IS, THEREFORE, ORDERED that Plaintiff shall have thirty (30)

days in which to amend his Complaint in accordance with the terms of this

Order. If Plaintiff fails to amend the Complaint in accordance with this Order

and within the time limit set by the Court, this action will be dismissed without

prejudice and without further notice to Plaintiff.

       IT IS FURTHER ORDERED that the Clerk is instructed to mail Plaintiff

a blank prisoner § 1983 complaint form along with a copy of this Order.
                             Signed: August 28, 2020

       IT IS SO ORDERED.




                                        4

         Case 5:19-cv-00162-MR Document 11 Filed 08/28/20 Page 4 of 4
